Citation Nr: 1141559	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-05 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to July 1992, including service in the Southwest Asia Theater during the Persian Gulf War.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2006 rating decision of the VA Regional Office (RO) in Waco, Texas, that among other things, denied service connection for left ankle strain residuals.  

By Board decision dated in July 2010, the issues of entitlement to service connection for hepatitis C, joint pain, muscle tension headaches, and insomnia, which were also on appeal were denied.  These matters are no longer for appellate consideration.  The issue of entitlement to service connection for left ankle strain residuals was remanded for further development. 


FINDING OF FACT

A left ankle disability is not attributable to service.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by service. 38 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he sustained injury to the left ankle in service and has continued to have symptoms thereof for which service connection should be granted.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA).

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

Here, the appellant was sent a letter in May 2006 prior to the unfavorable decision on the claim.  The letter informed him of what evidence was required to substantiate the claim and of the appellant and VA's respective duties for obtaining evidence.  Notification that includes information pertaining to a disability rating and an effective date for the award if service connection were granted was also sent to the appellant at that time.  In this case, however, service connection is denied.  Therefore, no rating or effective date will be assigned with respect to the claim.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive VA records dating from 2000 are associated with the claims folder.  Private clinical records have also been received and reviewed.  The Veteran was scheduled for a Travel Board hearing in September 2009 but failed to appear.  The issue was remanded for further development in July 2010.  Pursuant to such, the appellant was afforded a VA examination in August 2010 that included a clinical opinion.  The examination is found to be adequate for adjudication purposes.  The appellant's statements in the record, as well as the whole of the evidence have been carefully considered.  

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); aff'd at 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  The claim of entitlement to service connection for a left ankle disorder is ready to be considered on the merits.  

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

To establish a right to compensation for a current disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2010).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Factual Background

Service treatment records disclose that the Veteran was seen in Acute Medical Care in January 1987 with a swollen left ankle and pain on range of motion.  He stated that he had had the symptoms for seven days.  An X-ray was obtained that disclosed a very coarse trabecular pattern in all bones of the ankle of unknown etiology.  No acute osseous injury was seen.  In February 1987, a physical therapy record noted the Veteran was being seen for left ankle rehabilitation for a left ankle sprain of one week.  It was noted that a cast had been removed that morning.  The Veteran was observed to have a minimal antalgic gait, positive tenderness of the lateral ankle and full range of motion and strength.  There was no swelling.  An assessment of left lateral ankle sprain was recorded for which rehabilitation protocol was the plan.  In March 1987, the appellant sought treatment for re-aggravation of left ankle pain that he stated had been caused during a run some five days before.  He said that another soldier had stepped on the ankle from behind.  A history of inversion twisting injury in January 1987 with casting for a week was noted.  On examination, there was no swelling.  Tenderness was elicited over the posterior section of the lateral malleolus.  There was full range of motion.  Gait was antalgic.  An assessment of left ankle sprain was rendered.  Physical therapy was ordered.  

A March 1987 treatment record indicated continued ankle pain.  The Veteran had positive tenderness at the anterior talofibular ligament and sinus tarsus.  Gait and stability were normal.  An assessment of mild left Grade I ankle sprain (reinjury) was recorded for which moist heat, strengthening and gastroc stretching were prescribed.  He was placed on a two-week progressive profile.  In April 1987, the Veteran reported persistent left ankle pain.  He was subsequently seen in physical therapy follow-up where it was noted that he still had pain with running.  Physical examination was positive for pain with inversion, and tenderness over the anterior talofibular ligament.  An assessment of, status post Grade I inversion sprain was recorded.  The appellant was placed on a two-week profile.  A February 1989 dispensary note indicated that he presented with complaints of a twisted left ankle after running that morning.  It was noted that he had stepped in a pothole.  Examination of the left ankle disclosed mild swelling and tenderness in the area of the inferior malleolus.  An X-ray was deferred.  An assessment of mild left ankle sprain was provided.  The Veteran was prescribed ice and elevation and admonished not to run for two weeks.  A service discharge examination report is not of record. 

Private clinical records from Scott and White dated in September 1995 reflect that the Veteran was seen in follow-up for musculoskeletal buttock pain.  He was reported to have stated that he had no other problems at that time.  Medical history was provided but did not refer to ankle symptoms.  On physical examination of systems, it was noted that the lower extremities were equal, bilaterally.  In January 1996, it was recorded that the appellant sought treatment for low back pain and had no complaints of lower extremity pain, numbness or tingling.  Strength in both lower extremities was within normal limits.  On neurological examination in April 1997, when the appellant for seen for swelling and throbbing of the right hand and arm, it was reported that all muscle groups were symmetrical and intact with 5/5 strength.  It was noted that reflexes in the lower extremities were symmetrical and 2+ bilaterally.  When afforded a physical examination in June 1997 for neck complaints, it was reported that reflexes were brisk at 2+ throughout the lower extremities and that there was no clonus at either ankle.  Additional clinical records from Scott & White during the 1995-1997 timeframe also reflect no symptoms, complaints or abnormal findings referable to the left ankle.  

A VA outpatient record dated in July 2000 reflects that the Veteran presented status post left ankle sprain the previous night after playing basketball.  It was reported that he had fallen off the basketball court in a hyperinverted position with the left ankle.  He stated that he began icing it that evening and woke up with pain on ambulation.  Physical examination revealed swelling in the lateral ankle joint, especially at the anterior and posterior tibia/calcaneal ligaments.  There was exquisite point tenderness there and at the lateral malleolus or the tibia.  An assessment of left ankle sprain - Grade 1+ was rendered.  The clinical plan prepared for the Veteran was to consult his personal physician for crutches, rest, ice, ace wrap for compression, and to elevate the foot above the hip to the extent possible when out of bed.  An X-ray of the left ankle was interpreted as showing no bone or joint abnormality and no evidence of fracture or discoloration.  It was recommended that he consult a podiatrist.

The appellant underwent a Persian Gulf War examination in January 2001.  He complained of multiple joint pain, to include in the ankles, since 1992.  He related that joint pain occurred daily and all day long, and was worse when it rained.  The appellant reported having a hairline fracture around an ankle in service.  On examination, there was point tenderness over the dorsal lateral aspect of the feet.  Following examination, the diagnoses included arthralgia in multiple joints.  

The Veteran was seen in the podiatry clinic in February 2001 and related that he had had pain in both ankles for several years, as well as pain in the lateral aspect of the left foot.  He stated that he was casted twice while in the military, related that he could not recall what he did to warrant that type of treatment, but thought he had broken something.  The appellant said that pain was present all day long, and waxed and waned in intensity.  He related that on the current occasion, the ankles and foot did not bother him that as much.  A physical examination was performed.  An X-ray was obtained that showed dorsal exostosis of the left talus neck.  An ankle brace was dispensed.  An assessment of possible degenerative joint disease was recorded.  

The appellant returned to the VA podiatry clinic in September 2001 for evaluation of a painful left ankle.  There was pain on palpation along the calcaneofibular ligament.  An assessment of synovitis calcaneofibular ligament was rendered for which he underwent steroid injection with lidocaine.

VA outpatient clinic notes dated in February 2002 indicate that the appellant returned for evaluation of arthrosis of the left foot which was being controlled with a lace-up ankle brace.  On examination, there was point pain of the lateral aspect of the ankle and subtalar joint.  The assessment was left ankle arthrosis.  Continued use of ankle brace and Motrin was prescribed.  

The Veteran was afforded a VA joints examination in February 2003.  The examiner noted that the claims folder was reviewed.  History was provided by the appellant to the effect that he sprained his left ankle in 1986 during basic training and had had recurrent sprains during service.  He reported residual aching, stiffness with inactivity, especially in cold damp weather.  Following physical examination, a diagnosis of left ankle sprain with residuals, less likely than not related to military service, was rendered. 

A claim of entitlement to service connection for left ankle injury was received in April 2006.

The Veteran was afforded a comprehensive VA general medical examination in June 2006.  No complaints or findings referable to the left ankle are recorded.  

The appellant presented testimony on personal hearing in April 2007 to the effect that he first hurt his ankle and twisted it at age 14 or 15 from falling on steps at his home.  He said the ankle did not swell or compromise his walking.  The Veteran testified that during basic training, "some guys" stepped on that ankle and that it was placed in a cast for a month.  He said that a hairline fracture was diagnosed.  The Veteran related that he first received treatment for the left ankle around 1990 when he first went to VA.  He said that the left ankle joint was painful and that he took medication that alleviated the symptoms.  

Pursuant to Board remand, the Veteran was afforded a VA examination for the left ankle in August 2010.  The examiner indicated that the claims folder was reviewed.  A history of left ankle pain with history of sprain since the 2000s was noted.  It was reported that the Veteran did not currently receive treatment for the condition.  Joint symptoms were noted to include stiffness and minimum tenderness at the posterior lateral malleolus.  There was no ankle instability, evidence of arthritis or limitation on walking.  Range of motion was equal in both ankles.  An X-ray was interpreted as showing normal ankle joint and bony trabeculars in three views.  A radiological impression of "negative" was recorded.  Following examination, the examiner opined that the left ankle condition was less likely than not caused by or the result of military service.  The rationale for the opinion was that the sprain was in 1987 in the military and that nothing was seen again in the military.  

Legal Analysis

The Board has carefully reviewed the evidence and finds that service connection for a left ankle disability is not warranted. 

Service treatment records clearly show that following left ankle injury in January 1987 and reinjury in March, the Veteran was seen for continuing symptoms, including pain and tenderness, for which he received physical therapy and placed on profile.   The service treatment records do not refer to additional treatment for the left ankle after April 1987 but do indicate that he reinjured it in February 1989.  Although a service discharge examination report is not of record, the post service record is devoid of left ankle complaints or findings when seen by Scott & White for orthopedic/neurologic symptoms between 1995 and 1997.  The Board observes that the appellant underwent full physical examinations on at least two occasions during that timeframe and no lower extremity symptoms were reported or ascertained.  

The Board observes that the reliable evidence first indicates post service chronic left ankle symptoms some eight years after discharge from active duty.  No documentation has been received evidencing a left ankle disorder during the interim.  As noted above, VA outpatient records reflect that he sprained the left ankle in July 2000 playing basketball for which he was issued crutches.  Nothing in that record reflects an inservice origin or continuity of symptomatology.  Subsequent VA outpatient records reflect symptoms affecting the left ankle for which he received treatment.  Furthermore, when examined for VA compensation and pension purposes in February 2003 and August 2010, May 2008, the VA examiner noted that the claims folder was reviewed and found that it was less likely than not that any current left ankle symptoms were related to military service.  On the latter occasion, the rationale provided indicated that the length of time between injury in service and onset of any current disability refuted an inservice origin.  This opinion, based on a supported factual predicate, is reliable and constitutes negative evidence.

The Veteran is competent to report that he has left ankle disability and when such symptoms began.  A layman is competent to report that he or she notices ankle symptoms as such come through one of the senses. See Layno v. Brown, 6 Vet App. 465, 470 (1994).  However, his post-service clinical records reflect a lapse of some eight years between separation from service and chronic left ankle complaints which were precipitated by injury in 2000.  There is no intervening evidence of treatment for the left ankle as a residual of injury in service.  Nothing in the post service clinical records dating from 1995 suggests left ankle disability deriving from service except for the Veteran's own statements to this effect.  However, despite his assertions that he continued to have left ankle symptoms after service, there is no reliable post service showing of any continuity of in-service ankle symptomatology.  Here, there is far more than a silent record.  In September 1995, he denied pathology other than buttock pain.  In January 1996, strength was normal and he was able to heel walk with no complaints regarding the left ankle.  In June 1996, the Veteran reported a clinical history but did not refer to the left ankle.  In April 1997, all muscle groups were intact with 5/5 strength.  The Veteran's silence regarding the left ankle, when otherwise speaking affirmatively constitutes negative evidence.  The normal findings constitute negative evidence.  We conclude that the medical evidence disclosing no pathology and his decision to not report a relevant clinical history when provided an opportunity is far more probative than his recent assertions to the contrary.

In view of such, the Board concludes that the eight-year lapse after service where no left ankle complaints, the normal findings prior to a post service injury, and evidence of injury in 2000 compel a finding that the Veteran's lay assertion of continuity of left ankle symptomatology is not credible. 

The Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment. See Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity. Savage v. Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In this instance, it is found that the silent post service records indicating no chronic left ankle complaints or disorder, and evidence of injury in 2000 are far more probative than a remote statement of continuity after service.  In this regard, the Board concludes that the Veteran has not been a reliable historian and that his later accounts and history in this regard are self-serving.  Therefore, based upon the lay and medical evidence, the Board finds that the Veteran's assertions of continuity of left ankle symptomatology from service are not reliable and do not provide a basis to establish service connection.  The Board also finds in this case that the assessments of the medical professional after service who found that current left ankle disability is less likely the result of ankle symptoms in service are more probative than the Veteran's lay opinion.

Under the circumstances, the Board concludes that there is no reliable and probative evidence indicating that the Veteran's left ankle disorder is related to service or to any incidents therein.  The Board thus finds that the preponderance of the evidence is against the claim and service connection must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990). 


ORDER

Service connection for residuals of left ankle disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


